DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 13-32 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claim 32 is objected to because of the following informalities:  “at least on container” in line 5 should be amended to “at least one container”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 32, the limitation “wherein the method further comprises determining a number of the insects in the at least one container based on the measured intensity of the diffuse light in the at least one container” fails to comply with the enablement requirement because the specification only discloses using opacity or intensity of the light to estimate the number of insects, and there is no disclosure of actually determining the number of insects.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements that successively and automatically present the containers between the sensor and the lighting device.  The claim merely recites a method of presenting the containers without providing an elements that presents the containers.
Claim 20 is indefinite because it fails to further limit the structure of claim 7, since a container containing a pheromone inherently contains a specific pheromone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 22-32 are rejected under 35 USC 103 as being unpatentable over WO2012136647 by Frojmovics in view of US Patent Application Number 2003/0218543 by Gardner.

Regarding claim 13
At least one container comprising at least one entrance orifice for insects, wherein the at least one container contains containing bait (baiting station 1, Figure 4 shows the entrance side));
A telecommunications module (claim 1 discloses “a telecommunications module autonomously mobile phone or modem”);
A printed circuit board, comprising a memory and a processor connected to said telecommunications module (page 5, paragraph 2 of the machine translation discloses “a printed circuit board, comprising a processor and a memory medium”);
Frojmovics does not disclose the at least one container being at least partially transparent or translucent, a lighting device disposed toward the inside of, but on the outside of, the at least one container, wherein the device for checking the at least one bait station comprises an optical sensor disposed generally opposite the light source, and connected to the printed circuit board, that measures the opacity caused by at least one of the insects trapped in the at least one container.  However, this limitation is taught by Gardner.  Paragraph 9 discloses “When a flying insect enters into the sensing zone, a part of the light forming the sensing zone is ‘blocked out’ or extinguished…The light detection device detects the lower light intensity and generates a flying pest detection signal”.  Furthermore, paragraph 35 discloses “it is possible to also locate the pest sensor 12 adjacent or proximate the trap 11”.  In order for a pest sensor located adjacent the trap to detect the lower light intensity and generate a flying pest detection signal, a portion of the trap must be transparent or translucent in order for there to be a lower intensity light for the sensor to detect.  It would be obvious to a person having ordinary skill in the art to 
Frojmovics and Gardner do not disclose said lighting device comprising a source of diffuse light.  However, Gardner suggests that “the curtain (or sheet) of light may be generated by a lens, one or more focusing devices, and/or other light generating source(s)”.  It would thus be obvious to a person having ordinary skill in the art to modify Frojmovics and Gardner to use a source of diffuse light as a substitution of known types of light generating sources.

Regarding claim 14 (dependent on claim 13), Frojmovics as modified by Gardner further teaches the telecommunications module being configured to send a value for said opacity to a checking and/or control station to conduct said evaluation of the presence and/or number of insects trapped in said container.  Paragraph 35 discloses “When pest activity is detected and a pest presence or detection signal is generated by the sensor 12, the pest presence signal is provided to the communication block 14”. 

Regarding claim 15 (dependent on claim 13), Frojmovics does not disclose the at least one container including several containers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional containers in order to hold more vermin, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 17 (dependent on claim 15)¸ Frojmovics does not disclose the several containers being disposed in a housing of the at least one bait station.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make multiple containers so trap more insects, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18 (dependent on claim 13)¸ Gardner further teaches at least part of an inner wall of the at least one container being covered with a sticky or adhesive substance able to trap the insects.  Paragraph 49 discloses glueboard light traps such as the Ecolab Stealth Unit, the Gardner WS25, the Gardner GT100, and the Anderson Adhesive Insect Light Traps.

Regarding claim 22 (dependent on claim 13), Frojmovics discloses the telecommunications module being an autonomous mobile telephone module selected from the group consisting of a cellular telephone module, a satellite communication module, and a wireless telecommunication module.  The abstract discloses “a step of transmission by wireless communication” and the last paragraph of page 4 discloses “These steps including sending some email messages and SMS messages, user presets to computers and/or mobile telephony devices 7 users”.  

Regarding claim 23 (dependent on claim 13)¸ Frojmovics discloses the insects can enter the bait station via a lateral ramp before falling into the at least one container.  

Regarding claims 24 (dependent on claim 13) and 27 (dependent on claim 26)¸ Frojmovics as modified by Gardner further teaches the insect including an insect harmful to humans, animals, and/or plants.  Page 3 of Frojmovics discloses “a pest animal, such as mouse, rat, mice, or any other harmful” and Gardner discloses an insect trap. 

Regarding claim 25 (dependent on claim 13), Gardner further teaches the optical sensor being configured, in connection with measuring the opacity caused by at least one of the insect trapped in the at least one container, to measure an intensity of the diffuse light in the at least one container.  Paragraph 9 discloses “When a flying insect enters into the sensing zone, a part of the light forming the sensing zone is ‘blocked out’ or extinguished…The light detection device detects the lower light intensity and generates a flying pest detection signal”.

Regarding claim 26¸ Frojmovics discloses a device for checking at least one bait station for insects, wherein the at least one bait station comprises:
At least one container (trap 1) provided with at least one entrance orifice for insects (tunnels input 29), the at least one container containing a bait (inside baiting station 21)
A memory (page 5, paragraph 2 discloses “a memory medium”).

Frojmovics and Gardner do not disclose said lighting device comprising a source of diffuse light.  However, Gardner suggests that “the curtain (or sheet) of light may be generated by a lens, one or more focusing devices, and/or other light generating source(s)”.  It would thus be obvious to a person having ordinary skill in the art to modify Frojmovics and Gardner to use a source of diffuse light as a substitution of known types of light generating sources.  

Regarding claim 28, Frojmovics discloses a method for checking as status of a bait station, the bait station comprising: at least one container (trap 1) having at least one entrance orifice for insects (tunnels input 29), wherein the at least one container contains bait (inside bait station 21); a telecommunications module (claim 1 discloses “a telecommunications module autonomously mobile phone or modem”); and a memory and a processor in communication with said communications module (page 5, paragraph 2 of the machine translation discloses “a printed circuit board, comprising a processor and a memory medium”).
Frojmovics does not disclose the at least one container being at least partially transparent or translucent, a lighting device, wherein the optical sensor is disposed generally opposite the light source, measuring, by the optical sensor, an opacity caused by at least one of the insects in the at least one container of the bait station, and transmitting, by the optical sensor, a value associated with the measured opacity to the processor.  However, this limitation is taught by Gardner.  Paragraph 9 discloses “When a flying insect enters into the sensing zone, a part of the light forming the sensing zone is ‘blocked out’ or extinguished…The light detection device detects the lower light intensity and generates a flying pest detection signal”.  Furthermore, paragraph 35 discloses “it is possible to also locate the pest sensor 12 adjacent or proximate the trap 11”.  In order for a pest sensor located adjacent the trap to detect the lower light intensity and generate a flying pest detection signal, a portion of the trap must be transparent or translucent in order for there to be a lower intensity light for the sensor to detect.  It would be obvious to a person having ordinary skill in the art to modify Frojmovics using the teachings from Gardner as a substitution of known types of pest detection sensors.


Regarding claim 29 (dependent on claim 28), Frojmovics as modified by Gardner further teaches transmitting, by the telecommunications module, the value associated with the measured opacity to a checking and/or control station, and determining, based on said value, a presence and/or number of insects within the at least one container of the bait station.  Paragraph 35 discloses “When pest activity is detected and a pest presence or detection signal is generated by the sensor 12, the pest presence signal is provided to the communication block 14”. 

Regarding claim 30, Frojmovics discloses a method for checking as status of a bait station, the bait station comprising: at least one container (trap 1) having at least one entrance orifice for insects (tunnels input 29), wherein the at least one container contains bait (inside bait station 21); and a memory (page 5, paragraph 2 of the machine translation discloses “a printed circuit board, comprising a processor and a memory medium”).
Frojmovics does not disclose the at least one container being at least partially transparent or translucent, a lighting device, wherein the optical sensor is disposed generally opposite 
Frojmovics and Gardner do not disclose said lighting device comprising a source of diffuse light.  However, Gardner suggests that “the curtain (or sheet) of light may be generated by a lens, one or more focusing devices, and/or other light generating source(s)”.  It would thus be obvious to a person having ordinary skill in the art to modify Frojmovics and Gardner to use a source of diffuse light as a substitution of known types of light generating sources.  

Regarding claim 31 (dependent on claim 30)¸ Gardner further teaches retrieving the value associated with the measured opacity from the memory, and determining, based on 

Regarding claim 32 (dependent on claim 30)¸ Gardner further teaches measuring the opacity caused by at least one of the insects in the at least one container of the bait station includes measuring, by the optical sensor, an intensity of the diffuse light in the at least one container (paragraph 9 discloses “When a flying insect enters into the sensing zone, a part of the light forming the sensing zone is ‘blocked out’ or extinguished…The light detection device detects the lower light intensity and generates a flying pest detection signal”), and wherein the method further comprises determining a number of the insects in the at least one container based on the measured intensity of the diffuse light in the at least one container (paragraph 9 discloses “Means are provided to electronically convert the flying pest detection signal to a flying insect count”).

Claims 19-21 are rejected under 35 USC 103 as being unpatentable over WO2012136647 by Frojmovics in view of US Patent Application Number 2003/0218543 by Gardner, in further view of US Patent Number 6,922,940 to Rollins.

Regarding claims 19 (Dependent on claim 13) and 20 (dependent on claim 19)¸ Frojmovics does not disclose the at least one container containing a specific pheromone that exclusively attracts a specific insect.  However, this limitation is taught by Rollins.  Column 7, lines 1-3 disclose “Many such baits are well known to those skilled in the art and include pheromones”.  It would be obvious to a person having ordinary skill in the art to modify Frojmovics using the teachings from Rollins to use a well-known type of bait for traps.  

Regarding claim 21 (dependent on claim 19)¸ Frojmovics and Rollins do not disclose the pheromone being integrated into material making up the at least one container.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pheromone integral with the container in order to increase the amount of pheromone exposure and attraction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642